United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1950
Issued: February 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decisions dated September 14, 2007 and June 2, 2008, finding that she did not
sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury while in the
performance of duty.
FACTUAL HISTORY
On June 13, 2007 appellant, then a 47-year-old postmaster, filed a claim for an
occupational disease. In December 1999 she first became aware of chronic pain in her left knee.
In August 2005 appellant first realized that her condition was caused by heavy lifting, standing
and walking at work. In an August 31, 2005 surgical report, Dr. Scott T. Jackson, performed left
knee diagnostic arthroscopic surgery and diagnosed chrondomalacia of the left knee. In

treatment notes covering August 18, 2005 through January 29, 2007, Dr. Jackson stated that
appellant received injections for left knee pain. Following the left knee arthroscopy, appellant
was doing well with the exception of persistent mild to moderate effusion and debridement with
findings of medial compartment chondromalacia. On September 23, 2005 Dr. Jackson
diagnosed degenerative joint disease of the left knee. Appellant was released to return to parttime work four to five hours per day with restrictions. On December 22, 2005 and February 2,
2006 Dr. Jackson stated that appellant was unable to perform her regular work duties but could
work eight hours per day with restrictions.
By letter dated June 19, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the additional factual and medical evidence
she needed to submit. Regarding the medical evidence, the Office requested a rationalized
medical report from an attending physician which described appellant’s symptoms, results of
examination and tests, diagnosis, treatment provided the effect of treatment and opinion with
medical reasons on whether exposure or incidents in appellant’s federal employment contributed
to her condition. It also requested that the employing establishment respond to appellant’s claim
and provide a copy of a position description including the physical requirements of the jobs she
held from December 1, 1998 through her start date as postmaster.
In a June 27, 2007 letter, appellant stated that during her 20 years of working at the
employing establishment she had lifted up to 69 pounds, walked extensively and stood in the
positions of sales associate, letter carrier, mail processing clerk, supervisor and postmaster.
Although her claim was for a left knee injury, she also experienced problems with her right knee.
Appellant noted a nonwork-related fall that she experienced in 2001 and her hobbies. She
submitted Dr. Jackson’s October 19, 2005 report regarding the total left knee arthroplasty.
By letters dated July 25 and 26, 2007, the employing establishment controverted
appellant’s claim, contending that she did not sustain an injury causally related to her
employment. It submitted descriptions of her positions. The physical requirements included,
among other things, lifting up to 70 pounds, walking and standing.
By decision dated September 14, 2007, the Office found that appellant did not sustain an
injury while in the performance of duty. The medical evidence of record failed to establish a
causal relationship between the alleged left knee conditions and her employment duties.
In an undated letter received by the Office on March 18, 2008, appellant requested
reconsideration. She resubmitted Dr. Jackson’s October 19, 2005 report. In an October 19, 2005
discharge summary, Dr. Jackson recommended that appellant continue with physical therapy.
On May 10, 2007 he opined that appellant’s arthritis, a prior menisectomy that was performed
when she was 19 years old and her work activities caused her to develop post-traumatic arthritis
that required total knee arthroscopy. In a January 4, 2008 report, Dr. Jackson stated that
appellant was doing well following total knee arthroscopy. He reviewed a history of her left
knee problems. In 1978 appellant underwent surgery to remove what Dr. Jackson believed was a
ganglion cyst on the left knee. Dr. Jackson stated that appellant did not give a history of trauma
to the knee but noted that she had worked at the employing establishment for 17 years, 3 of
which involved walking and standing 8 hours per day and lifting up to 70 pounds as a carrier,
walking approximately 4 hours per day for 1 year as a supervisor and walked and stood 6 to 8

2

hours per day and lifted up to 70 pounds for 13 years as a clerk. When appellant first presented
for evaluation in 2005, she had clinical and radiographic symptoms of degenerative joint disease.
She underwent arthroscopic surgery which revealed significant chondromalacia in all three
compartments of the left knee. Because appellant did not respond well to surgery, she underwent
total knee arthroscopy. The surgery was successful and appellant returned to modified-duty
work. Dr. Jackson opined that appellant’s work duties were at least an aggravating source which
hastened or precipitated her knee condition leading to the total knee arthroscopy.
By decision dated June 2, 2008, the Office denied modification of the September 14,
2007 decision. The evidence submitted by appellant was insufficient to establish a causal
relationship between her left knee conditions and accepted work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 Neither the fact that appellant’s condition became apparent during a
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

3

period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.5
ANALYSIS
The Board finds that appellant has failed to establish a causal relationship between her
left knee conditions and the accepted factors of her federal employment. Dr. Jackson’s reports
and treatment notes covering the period August 18, 2005 through January 29, 2007 stated that
appellant suffered from persistent mild to moderate effusion and debridement with findings of
medial compartment chondromalacia and, degenerative joint disease of the left knee. On
September 23, 2005 he released appellant’s to return to part-time work four to five hours per day
with restrictions. However, this evidence fails to address whether the diagnosed conditions were
caused or contributed to by the accepted employment factors. The Board finds that
Dr. Jackson’s reports and treatment notes are insufficient to establish appellant’s claim.
Dr. Jackson’s December 22, 2005 and February 2, 2006 reports stated that, appellant
could not perform her regular work duties but, appellant could perform full-time work eight
hours per day with restrictions. In an October 19, 2005 discharge summary, he recommended
that appellant continue with physical therapy. However, this evidence does not provide a
diagnosis or discuss how the diagnosed condition was caused or contributed to by the accepted
employment factors. The Board finds that Dr. Jackson’s reports and discharge summary are
insufficient to establish appellant’s claim.
Dr. Jackson’s May 10, 2007 and January 4, 2008 reports stated that appellant’s arthritis,
open menisectomy and work duties as a letter carrier, supervisor and clerk which included,
walking, standing and lifting caused or at least aggravated her post-traumatic arthritis and
degenerative joint disease, resulting in the total left knee arthroscopy. However, he did not
provide medical rationale explaining how or why the accepted employment factors caused or
aggravated the diagnosed conditions and resultant surgery. Dr. Jackson did not discuss the
mechanism of the injury or its relationship to the employment factors. The Board has held that a
medical opinion not supported by medical rationale is of little probative value.6
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left knee condition causally related to factors of her federal
employment as postmaster. She did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury while in
the performance of duty.

5

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

6

Caroline Thomas, 51 ECAB 451 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the June 2, 2008 and September 14, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 12, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

